LACOMBE, Circuit Judge.
There is not as much testimony here as to the commercial designation as I would like to have in determining the case. I am prepared to dispose of it on the testimony of the government chemist, to the effect that this is one of the oils of lemon. That being so, and in the absence of any commercial testimony to show that there is only one kind of oil of lemon, I am inclined to reverse the board of appraisers, and direct the classification under the paragraph providing for oil of lemon.